DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The first sentence of the specification must be amended to indicate that the instant application is a continuation of non-provisional application 16/508,141, its filing date, and that such is now US Patent No. 10,782,092.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,782,092.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to rewording of the patented claims.
For example, the instant independent claims require:
a counter recoil torque member configured to radially extend away from the trigger guard of the handgun, when the handgun coupler is operably coupled to the handgun, such that a distal end of the counter recoil torque member is oriented in a direction substantially parallel to a barrel of the handgun to at least partially define a finger engagement surface on an upper surface of the distal end.

However, this limitation is met by patent claims 1, 10, and 14 each reciting “a forward-protruding finger dividing member that extends horizontally away from the counter recoil torque member to define a first finger engagement surface disposed above the finger dividing member.”  315A, e.g., Fig. 3A, which clearly shows a distal end thereof being oriented in a direction substantially parallel to a barrel of the handgun 305A.
Presuming an argument that the instant claims fail to require “a non-primary grip hand engagement surface” and/or “a second finger engagement surface disposed below the finger dividing member” of the patented claims, these equate to the required counter recoil torque member configuration.  As shown in the figures, the embodiments meeting this requirement, i.e. parallel orientation to a barrel, are clearly met by the configuration(s) disclosed.  Thus, one reading the specification would be apprised of the metes and bounds of this requirement.
Alternatively, it would have been obvious to omit a step or element of the primary reference where the function attributed to such is not desired or required.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The dependent claims appear to be otherwise identical to those in the patent.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Evidence to the contrary is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
19-Apr-21